DETAILED ACTION

This action is in response to the amendment filed on 8/11/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No(s). 15/609,250 and 62/343,757, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application(s) 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification fails to provide proper antecedent bases for the claimed subject matter in claim 1 of “determining a structure height for each of a plurality of printed regions of the three-dimensional structure, wherein the structure heights for the plurality of printed regions vary across the three-dimensional structure; for each determined structure height, determining an associated spot percentage of a selected spot color, wherein each determined spot percentage corresponds to a ratio of the structure height to a maximum structure height”, “determining a layer thickness profile comprising an array of the determined print layer thicknesses for the plurality of printed regions across the three-dimensional structure”, and “wherein each of the multiple successive layers has the same layer thickness profile across the plurality of printed regions”.  Claims 2, 5-8, and 10-19 should be similarly reviewed to ensure the specification provides proper antecedent basis for the subject matter claimed therein.

Claim Rejections - 35 USC § 112
Claims 1, 2, 5-8, and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the structural material” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  It appears “the structural material” is - - the structural print material - -.  This is the interpretation given the limitation.  Claims 2, 10, 11, and 16-18 should be reviewed for the same, i.e. “structural material” should be - - structural print material - -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 5, 6, 8, 10, 12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop et al. (U.S. Patent Application Publication 2015/0093552) in view of Miller (U.S. Patent Application Publication 2017/0341304).
Biskop discloses a method of printing a three-dimensional structure, comprising: (step 10) designing a virtual three-dimensional structure by means of CAD-software (the printed structure comprising to be printed regions as shown in Figure 3A) to obtain structural parameters defining the shape of the three-dimensional structure (Figures 1 and 3A and Paragraph 0021) (i.e. determining a structure height for each of a plurality of to be printed regions of the three-dimensional structure, wherein the structure heights for the plurality of to be printed regions vary across the three-dimensional 
In the event it somehow considered Biskop does not necessarily expressly disclose those limitations of claims 1, 5, 17, and 18 considered to be taught as set forth above the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method of printing a three-dimensional structure as taught by Biskop comprises: determining a structure height for each of a plurality of to be printed regions of the three-dimensional structure, wherein the structure heights for the plurality of to be printed regions vary across the three-dimensional structure following that taught by Biskop of designing a virtual three-dimensional structure by means of CAD-software to obtain structural parameters defining the shape of 
As to the limitations of “for each printed region, determining a print layer thickness based on the spot percentage for that printed region; determining a layer thickness profile comprising an array of the determined print layer thicknesses for the plurality of printed regions across the three-dimensional structure” and “wherein each of the multiple successive layers has the same layer thickness profile across the plurality of printed regions; such that, for each printed region of the resulting three-dimensional structure, each layer of deposited structural print material is equal in thickness, while the 
Regarding claim 8, Biskop teaches generating a monochromatic image comprising a plurality of pixels (5) that correspond to the plurality of to be printed regions, wherein each pixel comprises a shade of the selected spot color, wherein the shade of each pixel corresponds to the spot percentage for the respective printed region (Figure 3B).  
Regarding claim 10, Biskop as modified by Miller teach the thickness profile for each layer of structural print material is based on the monochromatic image.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the plurality of printed regions in Biskop as modified by Miller comprises any desired number such as at least 20 printed regions as a function of the size of three-dimensional structure to be printed, see “I. AESTHETIC DESIGN CHANGES” and “IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS” in MPEP 2144.04 there being no demonstrated criticality of the “wherein the plurality of printed regions comprises at least 20 printed regions”.
Regarding claim 15, Biskop teaches each of the successive layers is printed with an inkjet printer, i.e. a two-dimensional printer.
Regarding claim 19, Biskop teaches wherein the printed three-dimensional structure has a contoured upper surface (Figure 3A).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop and Miller as applied to claims 1, 2, 5, 6, 8, 10, 12, 15, and 17-19 above, and optionally further in view of Fawson et al. (WO 2015/161093).
Biskop as modified by Miller above teach all of the limitations in claims 7 and 11 except for a specific teaching of printing a color layer on top of the three-dimensional structure.  Biskop does not teach away from printing a color layer on top of the three-dimensional structure.  It is known in the same art to print a color layer on top of the three-dimensional structure (such as to give the three-dimensional structure color, optionally so that the three-dimensional structure may be formed of an ink that is less dense than colored ink such that less ink by weight may be used, etc.) and printing the color layer using a color image/horizontal layer of a textured image as taught by Miller (Paragraphs 0078-0080) and optionally further Fawson (Figures 5 and 6 and Page 8, lines 1 to Page 9, line 20).  It would .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop and Miller as applied to claims 1, 2, 5, 6, 8, 10, 12, 15, and 17-19 above, and optionally further in view of Velde et al. (U.S. Patent Application Publication 2004/0183796).
Biskop as modified by Miller above teach all of the limitations in claims 13 and 14 except for a specific teaching the determined spot percentages comprise even increments between 0% and 100% and wherein the print layer thickness for each printed region varies linearly in height as a function of the spot percentage for the respective printed region.  Biskop does not teach away from the determined spot percentages comprise even increments between 0% and 100% wherein the determined intensities/spot percentages must comprise an increment between 0% and 100%.  Further, the print layer thickness for each printed region taught by Biskop as modified by Miller varies in height as a function of the spot percentage for that printed region, i.e. lower percentages of intensity/spot percentage have a lower print layer thickness while higher percentages of intensity/spot percentage have a higher print layer thickness.  Biskop does not teach away from even increments or linearly varying in height wherein it is understood in the same art to use even increments and linear variation in similar intensity/spot percentage/shade level images as evidenced by Miller (Paragraphs 0066 and 0101) .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Biskop and Miller as applied to claims 1, 2, 5, 6, 8, 10, 12, 15, and 17-19 above, and further in view of Van De Vrie et al. (U.S. Patent Application Publication 2015/0093544).
Biskop as modified by Miller above teach all of the limitations in claim 16 except for expressly teaching some of the structural print material printed in each printed region flow across boundaries between the plurality of printed regions, such that the resulting three-dimensional structure has smooth edges or slopes at the boundaries between the printed regions.  Biskop teaches the ink, i.e. the structural print material, comprises a polymer or monomer with a certain viscosity wherein adjacent positioned droplets merge with each other (Paragraph 0024) wherein it is known in the same art the merging in combination with any additional targeted compensation material as may be needed results in the three-dimensional structure having smooth edges or slopes as taught by Van De Vrie (Paragraphs 0040 and 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing .

Double Patenting
Claims 1, 2, 5-8, and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, and 15-19 of copending Application No. 16/722,498.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10-12, and 15-19 of copending Application No. 16/722,498 fully encompass claims 1, 2, 5-8, and 10-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive.
In view of applicants amendments filed 8/11/21 the previous 35 USC 112 rejections set forth in the Office action mailed 5/11/21 are withdrawn.  The claims as amended are fully addressed above.
Applicant argues, “With reference to the printed publication of the instant application (U.S. Pub. No. 2020/0215746), exemplary support for the claims as amended can be found in at least FIGS. 15 and 16 shows an example of a process where multiple successive layers are printed, with each layer having a variable thickness profile across the layer, where each region has the same number (2) of layers of material and at each region the two layers have the same thickness. The process is described in 
This argument is not persuasive wherein the specification and in particular FIGS. 15, 16, and 21-23 and paragraphs [0097]-[0102], [0111]-[0112], and [0117]-[0120] do not describe a step of “determining a structure height for each of a plurality of printed regions of the three-dimensional structure, wherein the structure heights for the plurality of printed regions vary across the three-dimensional structure”.  The specification and in particular FIG. 23 and paragraphs [0117]-[0120] describing spot color and spot percentage do not describe a step of “for each determined structure height, determining an associated spot percentage of a selected spot color, wherein each determined spot percentage corresponds to a ratio of the structure height for the respective printed region to a maximum structure height;”.  The specification and in particular FIGS. 15, 16, and 21-23 and paragraphs [0097]-[0102], [0111]-[0112], and [0117]-[0120] do not set forth any nexus between the embodiment(s) described in FIGS. 15, 16, and 21-22 and paragraphs [0097]-[0102] and [0111]-[0112] regarding where each region has the same number of layers of material and at each region the two layers have the same thickness and the embodiment(s) described in FIG. 23 and paragraphs [0117]-[0120] regarding spot color percentages to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for at least claim 1 and at least steps of “determining a structure height for each of a plurality of printed regions of the three-dimensional structure, wherein the structure heights for the plurality of 
Applicant further argues, “For example, the primary reference, Biskop, only teaches forming one layer having varying thicknesses at each region (in FIG. 3, copied below), not the multiple successive layers as claimed. FIG. 2 of Biskop (copied below) shows the formation of the single-layer structure shown in FIG. 3A. Though FIG. 2 shows several rows of individual ink droplets stacked up, these are not equivalent to the claimed “multiple successive layers”. FIG. 2 illustrates a conventional method where every row has the same material thickness, and you just add more rows of print material in a given region to make a taller region, not unlike building a brick wall. Note that each of these rows of ink droplets in FIG. 2 has a uniform thickness that does not vary based on location, such that to make a taller region in the middle of FIG. 2, Biskop simply adds more rows of ink droplets in that middle region.”.
This argument is not persuasive wherein Biskop teaches (step 30) transferring the image to a printer wherein the image is processed; and printing to build up to the three-dimensional structure using an ink jet printer and including (as shown in Figure 2 and Paragraph 0024) printing multiple successive layers of structural print material (i.e. droplets) in the printed regions on the substrate to build up to the three dimensional structure.  Biskop does not expressly teach how the image is processed (and further Biskop does not expressly describe or require a fixed print layer thickness for each printed region wherein each printed region has a different number of layers to achieve the required structure height for each printed region) wherein it is known in the same art an ink jet printer processes a similar image (gradient data with different shade levels) and prints each of a plurality of to be printed regions with successive layers of structural print material (i.e. droplets of any suitable volume of structural print material see Figure 5 and Paragraph 0058, 0066, and 0067) by for each to be printed .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746